DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           IVAN MALDANADO,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D17-2661

                              [July 25, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; James W. McCann,
Judge; L.T. Case No. 56-2011-CF-002677-A.

   Ivan Maldanado, Wewahitchka, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Hart v. State, ––– So. 3d –––, 43 Fla. L. Weekly D970a,
2018 WL 2049668 (Fla. 4th DCA May 2, 2018) (en banc). As we did in
Hart, we certify conflict with Cuevas v. State, 241 So. 3d 947 (Fla. 2d DCA
2018); Blount v. State, 238 So. 3d 913 (Fla. 2d DCA 2018); Mosier v. State,
235 So. 3d 957 (Fla. 2d DCA 2017); Alfaro v. State, 233 So. 3d 515, 516
(Fla. 2d DCA 2017); and Burrows v. State, 219 So. 3d 910, 911 (Fla. 5th
DCA 2017).

CONNER and KLINGENSMITH, JJ., concur.
WARNER, J. concurring with opinion.

WARNER, J. concurring.

   Although I adhere to my dissent in Hart v. State, ––– So. 3d –––, 43 Fla.
L. Weekly D970a, 2018 WL 2049668 (Fla. 4th DCA May 2, 2018) (en banc),
I recognize that Hart is now the law of this district until the certified
question is answered by our supreme court.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2